


EXHIBIT 10.23






November 4, 2013


Dear Luis:


This letter (“Letter Agreement”) will confirm the understanding between you and
Ashland concerning your transfer from Hercules Inc. (“Hercules”), to Ashland
Specialty Ingredients (“ASI”), where you will assume leadership of the ASI
business unit. You specifically understand and agree that this Letter Agreement
rescinds and replaces the Retention Bonus Agreement between you and Ashland
dated July 29, 2013, and thereby relieves Ashland and Hercules of any
obligations otherwise arising thereunder. This Letter Agreement also rescinds
and replaces all other agreements concerning your employment and compensation
currently in place between you and ASI, Hercules and/or Ashland, to the extent
said agreements are inconsistent with the terms provided herein.


In exchange for your agreement to assume leadership of the ASI business, you and
Ashland agree that as of October 14, 2013, your annual base compensation is
increased to Four Hundred, Sixty Thousand Dollars ($460,000). You will also
continue to be eligible to participate in those compensation and benefit
programs offered to other regular, full-time employees of Ashland or ASI within
your salary band.


Subject to the terms and conditions contained herein, Ashland further agrees
that at the November meeting of its Board of Directors, Ashland will recommend
to its Personnel and Compensation Committee that you receive a grant of 15,000
shares of Ashland Inc. Restricted Stock, to vest as follows:


•
5,000 shares will vest on the one-year anniversary of the grant;

•
5,000 shares will vest on the two-year anniversary of the grant; and

•
the remaining 5,000 shares will vest on the four-year anniversary of the grant.



If approved, you understand and agree that this grant of Restricted Stock will
be subject to all terms and conditions, including those customary terms and
conditions relating to exercise and forfeiture, contained in the grant.


If the above described grant of Restricted Stock is not approved, then within 15
days thereafter, you will receive a lump sum payment (a “Special Bonus Payment”)
equal to Four Hundred Thousand ($400,000) Dollars, less applicable withholdings.
You understand and agree that this Special Bonus Payment will be made in
accordance with any applicable requirements of Internal Revenue Code §409A.


You further understand and agree that this Letter Agreement will immediately
terminate (an “Early Termination”), and Ashland and ASI will be relieved of any
obligation to recommend the grant of Restricted Stock, or alternatively provide
the Retention Bonus Amount, if any of the following occurs prior to the date on
which Ashland’s obligation to do the same is triggered:


i)
you voluntarily terminate your employment with ASI;



ii)
ASI terminates your employment for cause; For the purposes of this letter,
termination for cause will arise if you: (a) substantially fail to perform your
duties with ASI, unless


1

--------------------------------------------------------------------------------




such failure is due to your incapacity as a result of physical or mental
illness; or (b) you engage in willful misconduct or gross negligence in
performing your duties;


iii)
in the event of your death. Provided, however, that ASI and/or Ashland will not
be relieved of any obligations under those employee benefits plans in which you
participated which arise due to your death.



This Letter Agreement shall terminate on the earlier of (a) the date on which
you are awarded the grant of Restricted Stock described herein; (b) the date on
which you receive the Special Bonus payment described herein; or (c) the date on
which an Early Termination occurs. Provided, however, that any obligations on
the part of ASI or Ashland arising under this Letter Agreement during its term,
or triggered under this Letter Agreement on the date of its termination, shall
survive the termination of this Letter Agreement.


This Letter Agreement does not, in any way, constitute a contract or agreement
guaranteeing your continued employment. Both you and ASI reserve the right to
terminate your employment at any time, with or without cause.


If you agree with the foregoing, please sign and date each original of this
Letter Agreement in the space provided for your signature, and return one
original to me prior to November 11, 2013. You may retain a copy for your
records.


Should you have any questions, please feel free to contact me.


Sincerely yours,


/s/ Susan B. Esler
Susan B. Esler
                            


Agreed to and accepted
this 4th day of November, 2013.


/s/ Luis Fernandez-Moreno
    Luis Fernandez-Moreno



2